Citation Nr: 0827465	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-37 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from July 1943 to December 1945, from July 
1954 to April 1966, and from March 1968 to February 1971.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2008, the Board granted a motion to 
advance this case on the Board's docket due to the 
appellant's advanced age. 

Although the RO reopened the appellant's claim of service 
connection for the cause of the veteran's death and decided 
the issue on the merits in the December 2004 rating decision, 
the question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed September 2001 rating decision denied a 
claim of service connection for the cause of the veteran's 
death essentially on the bases that there was no evidence 
showing that the cause of the veteran's death, squamous cell 
carcinoma of the tongue was manifested during his active 
service, was manifested in his first postservice year, or was 
somehow otherwise related to his service, and no evidence 
that his service connected disabilities (a low back 
disability, hearing loss, and malaria) contributed to cause 
his death.  
2. Evidence received since the September 2001 rating decision 
does not tend to relate the veteran's death-causing tongue 
cancer to his service or show that his service connected 
disabilities contributed to cause his death; does not relate 
to an unestablished fact necessary to substantiate the claim 
of service connection for the cause of the veteran's death; 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for the cause of the veteran's 
death may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of her claim prior to its initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  July 2004 and June 2005 letters 
explained the evidence necessary to substantiate her claim, 
the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  It also 
instructed her that new and material evidence was required to 
reopen the claim of service connection for the cause of the 
veteran's death; explained what new and material evidence 
meant; outlined what evidence was needed to substantiate the 
claim; and specifically advised her that for evidence to be 
considered new and material, it would have to show that her 
spouse's death was related to his military service; 
specifically, she was advised to provide competent scientific 
and/or material evidence that her husband's death from 
squamous cell cancer (claimed as soft tissue sarcoma) was 
related to herbicide exposure in service.  This notice 
complied substantially with the notice requirements for 
claims to reopen outlined in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.  
The July 2004 and June 2005 letters did not advise the 
appellant on how to substantiate a DIC claim based on the 
veteran's previously service-connected claims for a back 
disability, malaria, and/or bilateral hearing loss.  However, 
as the appellant does not allege that the veteran's death was 
related to any of his service-connected disabilities, she is 
not prejudiced by the lack of such notice.  She has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  While 
she was not advised of the criteria for establishing an 
effective date of an award, she is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as effective date criteria have no 
significance unless the claim is allowed, and this decision 
does not do so.  

The veteran's service treatment records (STRs) are associated 
with the claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a 
medical opinion because it was not warranted.  Absent any 
competent (medical) evidence suggesting that the veteran's 
cause of death, squamous cell carcinoma of the tongue, may be 
associated with his service, an examination to secure a 
medical nexus opinion is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  The appellant has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

The appellant's claim of service connection for the cause of 
the veteran's death was originally denied in a September 2001 
rating decision.  She was properly notified of that decision 
and of her appellate rights, and she did not appeal it  
Accordingly, it is final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for the cause of a veteran's death is 
warranted when it is established that a service connected 
disability was either a principal or a contributory cause of 
his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneiform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence of record in September 2001 included:  A copy of the 
veteran's DD 214 for his last period of active service (which 
reflects that he served in Vietnam).  

The veteran's STRs, including his December 1970 service 
separation examination report, which are silent for any 
complaints, findings, treatment or diagnosis of squamous cell 
cancer.  
The veteran had established service connection for 
lumbosacral disc disease, bilateral hearing loss, and 
malaria.  

The veteran's death certificate, which shows that he died on 
August [redacted], 2000, while hospitalized at a VA medical center.  
The listed immediate cause of death was squamous cell cancer 
of the tongue with metastasis of 16 months.  Bladder cancer 
and hypercalcemia were listed as other significant conditions 
contributing to death but not resulting in the underlying 
immediate cause of death.  There was no autopsy.

Evidence received since the September 2001 rating decision 
includes statements by the appellant alleging that a March 
1999 biopsy had diagnosed sarcoma of the tongue, and noting 
that the veteran had served in Vietnam and was exposed to 
Agent Orange.

VA treatment records from August 1998 to August 2000 show 
that squamous cell carcinoma of the tongue was diagnosed by 
biopsy in March 1999.  The veteran underwent excision of 
right tongue squamous cell carcinoma in April 1999 with re-
excision in May 1999 when positive margins were again 
discovered.  He was asymptomatic until March 2000 when he 
developed a tender, left submandibular mass.  A needle biopsy 
confirmed the presence of metastatic squamous cell carcinoma.  
In April 2000, he underwent additional studies followed by 
radiation therapy, which was completed in June 2000.  The 
veteran continued to deteriorate and was hospitalized from 
June 2000 until August 2000, when he died.

As the claim was previously denied because there was no 
evidence that the veteran's death from squamous cell tongue 
cancer was related to his military service, and that his 
service connected disabilities had not contributed to his 
death, for evidence received to be new and material, it must 
relate to these unestablished facts, i.e., it must tend to 
show either that the veteran's death-causing tongue cancer 
was related to his service or that his service connected 
disabilities contributed to cause his death.

Evidence received since September 2001 is new to the extent 
it was not previously of record; however, it is not material 
as it does not tend to show either that the veteran's tongue 
cancer was related to his military service or that his 
service connected disabilities contributed to cause his 
death.  The VA treatment records added to the record since 
September 2001 are cumulative in that they show that squamous 
cell carcinoma of the tongue was diagnosed in March 1999 
(more than 28 years after the veteran's separation from 
service), and was the primary cause of he veteran's death.  
These facts were known in September 2001, and are not in 
dispute.  The records contain nothing showing or suggesting 
that the veteran's squamous tongue cell cancer may have been 
related to his service.  

The appellant's theory of entitlement to the benefit sought 
is that the veteran's tongue cancer was a sarcoma (one of the 
cancers that may be presumptively service-connected under 
38 U.S.C.A. § 1116 as disability due to herbicide exposure).  
It is not in dispute that the veteran served in Vietnam 
during the Vietnam era, and is presumed to have been exposed 
to Agent Orange during such service.  However, the additional 
evidence received since September 2001 does not include any 
competent (medical) evidence that the veteran's death-causing 
tongue cancer was indeed a sarcoma.  The biopsy she refers to 
shows instead that the veteran's death-causing tongue cancer 
was a squamous cell carcinoma.  As the appellant is a 
layperson, she is not competent to establish a medical 
diagnosis by her own opinion.  (Notably, squamous cell tongue 
cancer is not listed in 38 C.F.R. § 3.309(e), and the 
presumptive provisions of 38 U.S.C.A. § 1116 are not for 
application.)  There has been no additional evidence 
submitted since September 2001 addressing whether the 
veteran's already service-connected disabilities contributed 
to cause his death.   

In light of the foregoing, the Board concludes that the 
additional evidence received since the September 2001 rating 
decision is essentially cumulative evidence which does not 
address an unestablished fact necessary to substantiate the 
claim of service connection for the cause of the veteran's 
death, does not raise a reasonable possibility of 
substantiating such claim, and is not material.  Hence, the 
claim of service connection for the cause of the veteran's 
death may not be reopened.


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


